Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 29, 2017

                                       No. 04-17-00640-CR

                                    William Boyd PORTER,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR4455
                         Honorable Jefferson Moore, Judge Presiding


                                         ORDER

        On November 6, 2017, we ordered appellant to provide written proof to this court within
ten days of the date of this order that either (1) the reporter’s fee had been paid or arrangements
had been made to pay the reporter’s fee; or (2) appellant was entitled to appeal without paying
the reporter’s fee. On November 15, 2017, court reporter Delcine Benavides filed a notification
of late reporter’s record, stating that appellant had made arrangements to pay the reporter’s fee
and requesting an extension to file the reporter’s record until February 21, 2018. We GRANT the
court reporter’s request IN PART and ORDER Delcine Benavides to file the reporter’s record on
or before December 29, 2017. See TEX. R. APP. P. 35.3(c).

         Appellant has also filed a Notice to the Court and Motion for Extension of Time to File
Appellant’s Brief. Appellant states that he has made arrangements with the court reporter to pay
the reporter’s fee. Appellant also moves for an extension of time to file his appellant’s brief.
Appellant’s motion for extension of time to file appellant’s brief is DENIED AS MOOT,
because his brief is not yet due. Appellant’s brief will be due thirty days after the court reporter
files the reporter’s record.



                                                      _________________________________
                                                      Karen Angelini, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of November, 2017.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court